Where in affirming a judgment this court gives direction to the trial court to amend its decree in a certain specified manner, the trial court on receipt of the remittitur has no power or discretion to vary or modify the direction given, but must enter judgment in conformity with the instructions contained therein.
                        No. 14557. JULY 8, 1943.
This is the fourth appearance of this litigation. For the facts and history of the case see Lankford, v. Holton, 187 Ga. 94 (200 S.E. 243); Holton v.Lankford, 189 Ga. 506 (6 S.E.2d 304); Lankford v.Holton, 195 Ga. 317 (24 S.E.2d 292).
In affirming the judgment on the last appearance of the case we gave direction to the trial court to amend its decrees in certain particulars. On the return of the remittitur, counsel for the plaintiffs in error filed motions (a) to recommit the case to the examiner; (b) to amend the decree in certain respects which were not in conformity with the direction contained in our judgment. Objections were also filed to the making of the judgment of the Supreme Court the judgment of the trial court. All of these motions and objections were overruled, and decrees were entered in conformity with the judgment of this court. The trial court assessed certain costs "against the defendant. Mattie L. Lankford, 87 1/2% of said costs, and against the plaintiff, Rilza T. Holton, 12 1/2% of said costs, to be taxed by the clerk of this court." Error is assigned on these rulings and decrees.
We find no error. See Code of 1933, §§ 6-1610, 6-1804;Goldsmith v. Georgia Railroad Co., 62 Ga. 543; SummervilleMacadamized Road Co. v. Baker, 70 Ga. 513 (3); McRae v.Sears, 183 Ga. 133 (187 S.E. 664); Code, § 60-801.
Judgment affirmed. All the Justices concur.